Citation Nr: 1801416	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for low back injury with degenerative joint disease (hereinafter back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office.

The issue of entitlement to an increased disability rating for a back disability was remanded by the Board in July 2015 and October 2016 for further development.

In an August 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for right lower extremity radiculopathy, rated as 20 percent disabling, and left lower extremity radiculopathy, rated as 10 percent disabling, both effective July 5, 2017.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected back disability.  See, e.g., October 2015 VA examination report.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to a TDIU.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records indicate that in 2011 the Veteran attended a consultation at the Durham VA Medical Center (VAMC) regarding possible back surgery.  However, no records from the Durham VAMC are associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records.

Throughout the appeal period, the Veteran has reported experiencing flare-ups of his service-connected back disability.  See, e.g., January 2017 QTC examination report; October 2015 VA examination report; March 2012 VA examination report; December 2010 VA Form 9.  

During the January 2017 QTC back examination, the VA examiner reported range of motion testing could not be performed because the Veteran was experiencing a flare-up due to the long car ride to the examination.  However, the January 2017 examiner also indicated a possible lack of full effort by the Veteran when range of motion testing was attempted due to his reported flare-up pain.  In July 2017, the Veteran was afforded a VA back examination closer to his home.  At that time the VA examiner noted the Veteran's reports of flare-ups of his back disability, but stated an estimate as to additional functional loss during flares could not be offered without resort to mere speculation because the Veteran was not experiencing a flare-up at the time of examination.  

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in that case that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.

The Board finds the July 2017 VA examination report in this case presents similar facts to the Sharp case.  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected back disability, to include an adequate discussion of functional loss due to flare-ups.

Finally, on remand the AOJ should provide the Veteran with notice regarding the claim for TDIU, and undertake appropriate development to obtain any additional evidence pertinent to the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran and his representative with notice regarding his TDIU claim.

2. The AOJ should undertake any necessary development to obtain any additional evidence pertinent to the Veteran's TDIU claim.  All records and responses received should be associated with the evidentiary record.

3. The AOJ should obtain all outstanding VA treatment records, to include all records from the Durham VAMC, and all updated VA treatment records from July 2017 to the present.  All obtained records should be associated with the evidentiary record.

4. After #3 has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinions with supporting rationale as to the following inquiries:

a) The examiner should describe all pertinent symptomatology associated with the Veteran's back disability.  

b) The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

c) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements. 


If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion; however, the VA examiner should not provide as reason that at the time of the examination, the Veteran is not experiencing a flare-up or being observed after repeated use over time.

d) The examiner should also comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  The examiner should specifically address the Veteran's contention in the December 2010 VA Form 9 that he experiences incapacitating episodes at least three times per month.

A detailed rationale for the opinions must be provided.  If the examiner is unable to offer a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5. After the above development has been completed, adjudicate the TDIU claim pursuant to 38 C.F.R. § 4.16, including whether the requirements for invoking the procedures for referral to the VA Director of Compensation pursuant to 38 C.F.R. § 4.16(b) have been met.

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

